DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 is objected to because of the following informalities:  In line 7, applicant recites “de L1 and L2” where it appears applicant intended “[[de]] L1 and L2”.  
Claim 18 is objected to because of the following informalities:  In line 2, applicant recites “la ciprofloxacin” where it appears applicant intended “[[la]] ciprofloxacin”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
  	Claim 1 twice recites the limitation "the aggregate" in the last clause of the claim1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the last clause will be considered to recite “a step of separating [[the]]an aggregate formed by said at least one micropollutant in molecular form with said at least one nucleolipid compound of formula (I) in said aqueous liquid medium or [[the]]an aggregate formed by said at least one micropollutant with said at least one nucleolipid compound of formula (I) on said surface.”  Appropriate action required.
7, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 12, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 18, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 20 is rejected as reciting the “use” of the compound without providing the steps required for its use, thereby rendering the claim vague and indefinite.
Claims 2-6, 8-11, 13-17 and 19 are rejected as depending from a reject base claim.
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  WO 2013/110902 is considered by the examiner to be the closest prior art. The claimed subject matter differs from (‘902) in that it recites that the pollutant is a micropollutant and in molecular form, instead of particulate matter as described in (‘902’). The distinguished feature has the benefit of allowing the decontamination of micropollutants in molecular form.




Conclusion  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PRINCE whose telephone number is (571)272-1165. The examiner can normally be reached M-F: 0545-1515.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/FRED PRINCE/
Primary Examiner
Art Unit 1778



FP
03/18/22